            Case 1:20-cv-01710-BAH Document 10 Filed 06/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


OPEN TECHNOLOGY FUND, et al.
                Plaintiffs,
                                                       Case No. 1:20-cv-1710
       v.
                                                       The Honorable Beryl A. Howell,
MICHAEL PACK, in his official capacity                 Chief Judge
as Chief Executive Officer and Director of
the U.S. Agency for Global Media,
                          Defendants.


    NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF PLAINTIFFS’
           MOTION FOR A TEMPORARY RESTRAINING ORDER
                   AND PRELIMINARY INJUNCTION

       At the hearing on June 26, the Court quoted from language that it found on the Open

Technology Fund’s website concerning the organization’s history. That language may have given

the Court the impression that OTF was established by or under the authority of Congress or the

U.S. Agency for Global Media (USAGM). As plaintiffs’ counsel indicated at the hearing, any

suggestion to that effect is not factually accurate. The language on the website has now been

corrected. To further correct and clarify the record, the plaintiffs hereby attach the declaration of

Libby Liu, OTF’s Founder, who personally incorporated OTF. Ms. Liu’s declaration includes as

exhibits OTF’s Articles of Incorporation and Certificate of Incorporation.

June 29, 2020                                         Respectfully submitted,

                                                      /s/ Deepak Gupta
                                                      DEEPAK GUPTA
                                                      GUPTA WESSLER PLLC
                                                      1900 L Street, NW, Suite 312
                                                      Washington, DC 20036
                                                      (202) 888-1741
                                                      deepak@guptawessler.com

                                                      Counsel for Plaintiffs
